Exhibit 10.4 LIQUIDMETAL TECHNOLOGIES, INC. 30452 Esperanza Rancho Santa Margarita, CA 92688 March 10, 2016 Re: Amendment to Change of Control Agreement Dear Bruce: This letter agreement (“ Letter Agreement ”) relates to that certain Change of Control Agreement, dated February 4, 2016 (“ Change of Control Agreement ”), between you and Liquidmetal Technologies, Inc., a Delaware corporation (“ Company ”). Capitalized terms used but not defined herein shall have the meanings set forth in the Change of Control Agreement. By signing a copy of this Letter Agreement and delivering a copy thereof to the Company, you acknowledge and agree as follows as of the date first set forth above: 1. Amendments to Change of Control Agreement. (a) Section 1 of the Change of Control Agreement is hereby amended by deleting such section in its entirety and replacing it with the following: “1.
